                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION


UNITED STATES OF AMERICA

v.                                          Case Nos.:   3:07cr21/RV/CJK
                                                         3:16cv336/RV/CJK
GERDAUS HILL
_____________________________/

                                     ORDER

      This cause comes on for consideration upon the magistrate judge’s Report and

Recommendation dated October 30, 2018 (doc. 43).          The parties have been

furnished a copy of the Report and Recommendation and afforded an opportunity to

file objections pursuant to Title 28, United States Code, Section 636(b)(1). No

objections have been filed.

      Having considered the Report and Recommendation, I have determined the

Report and Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.    The magistrate judge’s Report and Recommendation is adopted and

            incorporated by reference in this order.

      2.    The Motion to Vacate, Set Aside, or Correct Sentence (ECF No. 30) is

            DENIED and DISMISSED.
                                                          Page 2 of 2




      3.    A certificate of appealability is DENIED.

      DONE AND ORDERED this 17th day of December, 2018.



                         /s/ Roger Vinson
                         ROGER VINSON
                         SENIOR UNITED STATES DISTRICT JUDGE




Case Nos.: 3:07cr21/RV/CJK; 3:16cv336/RV/CJK
